Name: Council Decision (Euratom) 2018/386 of 16 October 2017 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  Europe;  EU institutions and European civil service;  European Union law
 Date Published: 2018-03-13

 13.3.2018 EN Official Journal of the European Union L 69/8 COUNCIL DECISION (Euratom) 2018/386 of 16 October 2017 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) In accordance with Article 6(2) of the Act of Accession of Croatia, the accession of the Republic of Croatia to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and its Member States, of the one part, and the Kyrgyz Republic, of the other part (1) (the Agreement) is to be agreed by means of a Protocol to the Agreement. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the third countries concerned. Negotiations were successfully concluded with the Kyrgyz Republic by exchange of notes verbales. (3) As regards matters falling within the competence of the European Atomic Energy Community, the signing and conclusion of the Protocol are subject to a separate procedure. (4) As regards matters falling within the competence of the Union and of the Member States, the signing and conclusion of the Protocol are subject to a separate procedure, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2), is hereby approved. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) OJ L 196, 28.7.1999, p. 48. (2) The text of the Protocol is published on page 3 of this Official Journal together with the Decision on signature on behalf of the Union and of the Member States.